Opinion by
Mr. Justice Sterrett:
The facts found by the learned master, and approved by the court below, are not only sufficiently charged in the bill, but. they are w’ell sustained by the evidence. Their correctness is. not even questioned in any of the specifications of error, and hence they must, be accepted as verity. It is equally clear that the legal conclusions drawn from the facts thus established are correct; and the court was right in accepting and acting upon them as “an adequate and sound statement of the law,” calling for just such a decree as was entered.
It is unnecessary to notice especially either the facts or the plain principles of law applicable thereto. All that can be profitably said, in relation to either, is contained in the master’s report, and opinion of the learned president of the common pleas. As has been shown by the latter, there is nothing in the *260position that the bill should bav© been dismissed because certain charges of actual fraud, made therein, were not sustained by the evidence. The findings of constructive fraud, properly charged in the bill, constitute a sufficiently broad and firm foundation on which to rest the decree complained of.
In view of the fiduciary relation existing between appellant and appellee, as to the latter’s interest in the land in question, appellant had no right whatever to become the purchaser of that interest, for less than its value, at a sheriff’s sale brought about by his own procurement. This of itself was sufficient to bring the case within the mile- of public policy on which the learned master’s conclusions are based.
There was no error in refusing appellant’s motion to amend his answer made on the argument of exceptions to the master’s report. It was a matter resting in the sound discretion of the court; and coining, as it, did, at that late day, the discretion was wisely exercised by denying the motion.
Nor was there any error in charging appellant with the rents referred to in the fourth specification. The account was stated as favorably to him as he had any right to claim.
An examinataion of the record has failed to disclose any error of which appellant has any just reason to complain.
Decree affirmed and appeal dismissed, at the costs of appellant.